Orders affirmed, with costs. All concur. (Appeal from two orders of Monroe Trial Term (1) denying defendant’s motions for a nonsuit and for a dismissal of the complaint notwithstanding the verdict, and (2) denying defendant’s motions for dismissal at close of plaintiff’s case, for a directed verdict, and for dismissal under section 457-a of the Civil Practice Act and rule 60-a of the Rules of Civil Practice in a negligence action.) Present — MeCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.